     Case 3:19-cv-00364-CWR-FKB Document 169 Filed 03/01/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

ALYSSON MILLS, in her capacity as                                                      PLAINTIFF
Receiver for Arthur Lamar Adams and
Madison Timber Properties, LLC

V.                                                         CAUSE NO. 3:19-CV-364-CWR-FKB

THE UPS STORE, INC.; HERRING                                                        DEFENDANTS
VENTURES, LLC, d/b/a The UPS Store;
AUSTIN ELSEN; TAMMIE ELSEN;
COURTNEY HERRING; DIANE
LOFTON; CHANDLER WESTOVER;
RAWLINGS & MACINNIS, PA; TAMMY
VINSON; and JEANNIE CHISHOLM

                                              ORDER

       Before the Court is the UPS Store’s motion to dismiss for lack of standing. Docket No.

138. The matter is fully briefed and ready for adjudication.

       The Constitution limits the jurisdiction of federal courts to actual cases and controversies.

U.S. Const. art. III, § 2. Parties seeking to invoke federal-court jurisdiction must therefore

demonstrate standing, which is shown by three elements: (1) an injury in fact that is concrete and

particularized as well as imminent or actual; (2) a causal connection between the injury and the

defendant’s conduct; and (3) that a favorable decision is likely to redress the injury. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). In a standing analysis, the Court “must

accept as true all material allegations of the complaint, and must construe the complaint in favor

of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501-02 (1975).

       The UPS Store’s standing arguments are unpersuasive in light of the Fifth Circuit’s

decision in Zacarias v. Stanford International Bank, 945 F.3d 883 (5th Cir. 2019). There, the

appellate court upheld a federal equity receiver’s standing to sue professionals who facilitated
      Case 3:19-cv-00364-CWR-FKB Document 169 Filed 03/01/21 Page 2 of 3




Allen Stanford’s Ponzi scheme. The court found “no dispute” that the receiver had standing to

bring such claims. 945 F.3d at 899. It reasoned as follows:

       They bring only the claims of the Stanford entities—not of their investors—
       alleging injury to the Stanford entities, including the unsustainable liabilities
       inflicted by the Ponzi scheme. The receiver and Investors’ Committee “allege that
       Defendants’ participation in a fraudulent marketing scheme increased the sale of
       Stanford’s CDs, ultimately resulting in greater liability for the Receivership
       Estate,” and that defendants “harmed the Stanford Entities’ ability to repay their
       investors.” The receiver and Investors’ Committee sought to recover for the
       Stanford entities’ Ponzi-scheme harms, monies the receiver will distribute to
       investor-claimants. The district court had subject matter jurisdiction over these
       claims.

Id.

       We are presented with the same essential structure here. The receiver has sued notaries

that, she alleges, furthered the Ponzi scheme and caused greater liabilities to the receivership

estate. See id. at 901. She seeks to recover for injuries to the Madison Timber entities’

“unsustainable liabilities inflicted by the Ponzi scheme,” and distribute that money to investor-

claimants. Id. at 899. As in Zacarias, there can be “no dispute” that she has standing.

       The UPS Store argues that Zacarias “did not even address standing.” The UPS Store is

incorrect. See id. But it also overlooks that the judiciary has an independent duty to examine each

case for compliance with subject matter jurisdiction prerequisites like standing. See Lake

Country Estates, Inc. v. Tahoe Reg’l Planning Agency, 440 U.S. 391, 398 (1979) (“[E]ven if not

raised by the parties, we cannot ignore the absence of federal jurisdiction”); Stallworth v. Bryant,

936 F.3d 224, 229 (5th Cir. 2019) (“The Judicial Branch may not accept for adjudication claims

of constitutional violation . . . where the claimant has not suffered cognizable injury.”). Unlike

every other issue, lack of standing can even be raised “for the first time” on appeal. Stallworth,

936 F.3d at 230 (dismissing cause of action for lack of standing on appeal). It follows that the




                                                  2
      Case 3:19-cv-00364-CWR-FKB Document 169 Filed 03/01/21 Page 3 of 3




Zacarias court necessarily considered and found standing when it issued a lengthy opinion about

the jurisdiction of federal equity receivers.

       Under this precedent, the receiver has standing to pursue her claims in this action. The

motion to dismiss is denied, and the motion to stay is denied as moot.

       SO ORDERED, this the 1st day of March, 2021.

                                                s/ Carlton W. Reeves
                                                UNITED STATES DISTRICT JUDGE




                                                  3
